Exhibit 10.4
RESTRICTED SHARE AGREEMENT
          THIS RESTRICTED SHARE AGREEMENT (the “Agreement”), made this 2nd day
of January 2009, between MBT Financial Corp, a Michigan corporation (the
“Company”), and                      (the “Participant”).
WITNESSETH:
          WHEREAS, the Company adopted the MBT Financial Corp 2008 Long-Term
Stock Incentive Plan (the “Plan”) in order to provide select key employees with
additional incentives to achieve long-term corporate objectives; and
          WHEREAS, the Participant is an Employee and eligible Participant as
defined by the Plan; and
          WHEREAS, the Compensation Committee of the Company’s Board of
Directors has decided that the Participant should be granted restricted shares
of the Company’s no par value common stock, (“Common Stock”), on the terms and
conditions set forth below in accordance with the terms of the Plan.
      NOW, THEREFORE, in consideration of the past and future services provided
to the Company by the Participant and the various covenants and agreements
herein contained, and intending to be legally bound hereby, the parties hereto
agree as follows:
      1. Grant of Restricted Share.
          The Company hereby grants to the Participant a total of Two Thousand
Five Hundred (2,500) shares of the Common Stock of the Company (the “Restricted
Shares”), subject to the transfer restrictions, vesting schedule and other
conditions set forth in the Plan and this Agreement. The Participant shall not
be required to provide the Company with any payment (other than his or her past
and future services to the Company) in exchange for such Restricted Shares.
          As provided in Section 4, the Company shall cause the Restricted
Shares to be issued and a stock certificate or certificates representing the
Restricted Shares to be registered in the name of the Participant promptly upon
execution of this Agreement. On or before the date of execution of this
Agreement, the Participant shall deliver to the Company one or more stock powers
endorsed in blank relating to the Restricted Shares.
      2. Restrictions.
          (a) The Participant shall have all rights and privileges of a
stockholder of the Company with respect to the Restricted Shares, including
voting rights and the right to receive dividends paid with respect to the
Restricted Shares, except that the following restrictions shall apply until such
time or times as these restrictions lapse under Section 3 or any other provision
of this Agreement or the Plan:

 



--------------------------------------------------------------------------------



 



     (i) the Participant shall not be entitled to delivery of the certificate or
certificates for any of the Restricted Shares until the restrictions imposed by
this Agreement have lapsed with respect to those Restricted Shares;
     (ii) the Restricted Shares may not be sold, transferred, assigned, pledged
or otherwise encumbered or disposed of by the Participant before these
restrictions have lapsed, except with the consent of the Company; and
     (iii) the Restricted Shares shall be subject to forfeiture upon termination
of the Participant’s employment with the Company to the extent set forth in the
Plan and as further provided for below.
     (b) Any attempt to dispose of Restricted Shares in a manner contrary to the
restrictions set forth in this Agreement shall be ineffective.
      3. Vesting and Forfeiture.
          Pursuant to terms of the Plan the Committee has determined that the
restrictions applicable to the Restricted Shares shall lapse and the Restricted
Shares shall vest on the earliest of the following events, or at such earlier
time as the restrictions may lapse pursuant to the terms of the Plan.
     (a) death of the Participant;
     (b) upon the Disability of the Participant as defined in the Plan;
     (c) retirement of the Participant on or after attainment of age 62;
     (d) a Change in Control, as defined in the Plan, of the Company; or
     (e) December 31, 2011.
          In the event of the termination of employment of the Participant prior
to the vesting of the Restricted Shares as herein provided for, or as otherwise
provided by the terms of the Plan, the Participant shall forfeit any rights to
such Restricted Shares and shall thereafter have no further right or claim
thereto.
      4. Issuance of Stock Certificates for Shares.
          The stock certificate or certificates representing the Restricted
Shares shall be issued promptly following the execution of this Agreement, and
shall be delivered to the Corporate Secretary or such other custodian as may be
designated by the Company, to be held until the restrictions lapse. Such stock
certificate or certificates shall bear the following legend:
          “The transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of a Restricted Share Agreement entered into between the registered
owner and MBT Financial Corp. Copies of such Agreement are on file in the
offices of the Corporate Secretary, MBT Financial Corp, 10 Washington Street,
Monroe, Michigan 48161, which will be provided, without charge, to the
shareholder upon five days written request therefore.”

 



--------------------------------------------------------------------------------



 



          Once the restrictions imposed by this Agreement have lapsed with
respect to the Restricted Shares, a stock certificate for the Restricted Shares
shall be returned and exchanged for a new unlegended stock certificate
representing the newly vested shares. The new certificate shall be delivered to
the Participant (or to the person to whom the rights of the Participant shall
have passed by will or the laws of descent and distribution) promptly after the
date on which the restrictions imposed on such shares by this Agreement have
lapsed, but not before the Participant has made arrangements satisfactory to the
Company for tax withholding (as required by Section 5), and provided that any
certificate representing the portion of the newly vested shares (if any) that
the Participant applies to satisfy his or her tax withholding obligations
pursuant to Section 5(b) below shall be delivered to the Company rather than the
Participant.
      The Company assumes no obligation to register the Restricted Shares under
the provisions of Securities Act of 1933 nor any state security law and may
subject the Restricted Shares to such additional restrictions on transferability
as it deems necessary or advisable to comply with the securities laws. The
Company may affix the following legend to the certificate representing the
Restricted Shares, whether before or after the vesting thereof.
The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, pledged,
hypothecated, donated, or otherwise transferred, whether or not for
consideration, unless the Shares have been registered under said Act or an
exemption from such registration requirement is available. If the Shares are to
be sold or transferred pursuant to an exemption from the registration
requirement, the Company may require a written opinion of counsel, satisfactory
to counsel for Company, to the effect that registration is not required and that
such transfer will not violate said Act or applicable state securities laws.
      5. Tax Reporting and Withholding.
          The Participant is an employee of either the Company, or a Subsidiary,
as such terms are defined in the Plan. The Company will make and file, or cause
to made and filed by the Subsidiary that employs the Participant, all required
tax reports with respect to federal, state and local taxes applicable to the
Restricted Shares.
          Upon the earlier to occur of (i) the date the restrictions applicable
to the Restricted Shares lapse under the terms of this Agreement, or (ii) the
Participant makes a valid election under Section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”), the Company shall notify the Participant
of the amount of tax that must be withheld by the Company under all applicable
federal, state and local tax laws. The Participant agrees to make arrangements
with the Company to (a) remit the required amount to the Company, or its
Subsidiary, in cash, (b) deliver to the Company, or its Subsidiary, shares of
Common Stock currently held by the Participant (including newly vested
Restricted Shares) with a value equal to the required amount, (c) authorize the
deduction of the required amount from the Participant’s compensation,
(d) authorize the deduction from the Restricted Shares the number of shares with
a value equal to the required amount or (e) otherwise provide for payment of the
required amount in a manner satisfactory to the Company, or its Subsidiary.
          Participant will give reasonable advance notice to the Company of an
intention to make an election pursuant to Section 83(b) of the Code and will
cooperate with the Company in connection with the timing of such election.
Participant shall be solely responsible for any filings, including the
timeliness thereof, of any election made by the Participant under Section 83(b)
of the Code.

 



--------------------------------------------------------------------------------



 



      6. Grant Not to Affect Employment.
          Neither this Agreement nor the Restricted Shares granted hereunder
shall confer upon the Participant any right to continued employment with the
Company, or any Subsidiary.
      7. Miscellaneous.
          (a) Unless otherwise set forth in this Agreement the Restricted Shares
are subject to all of the provisions applicable to Incentive Awards and
Restricted Share Awards as set forth in the Plan.
          (b) This Agreement may be executed in one or more counterparts, all of
which taken together will constitute one and the same instrument.
          (c) The terms of this Agreement may only be amended, modified or
waived by a written agreement executed by both of the parties hereto.
          (d) The validity, performance, construction and effect of this
Agreement shall be governed by the laws of the State of Michigan, without giving
effect to principles of conflicts of law.
      IN WITNESS WHEREOF, the parties have executed this Agreement on the date
and year first above written.

         
ATTEST:
      MBT Financial Corp
 
       
 
       
Bonnie S. Snyder
      By: H. Douglas Chaffin
Secretary to the Board
      Its: President & CEO
 
       
Employee
       
 
       
 
       

 